

Exhibit 10.2


FOURTH AMENDMENT TO AMENDED AND RESTATED
MASTER DISBURSEMENT AGREEMENT




THIS FOURTH AMENDMENT TO AMENDED AND RESTATED MASTER DISBURSEMENT AGREEMENT
(this “Amendment”) is made and entered into as of April 28, 2010, by and among
WYNN LAS VEGAS, LLC, a Nevada limited liability company (the “Company”),
DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Bank Agent (the “Bank Agent”), and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Disbursement Agent (the
“Disbursement Agent”), with respect to the following:


Recitals


A.           Disbursement Agreement.  The undersigned are parties to that
certain Amended and Restated Master Disbursement Agreement, dated as of October
25, 2007, as amended by that certain First Amendment to Amended and Restated
Master Disbursement Agreement, dated as of October 31, 2007, as amended by that
certain Second Amendment to Amended and Restated Master Disbursement Agreement,
dated as of November 6, 2007, as amended by Section 7(a) of that certain Fourth
Amendment to Amended and Restated Credit Agreement, dated as of April 17, 2009,
and as amended by that certain Third Amendment to Amended and Restated Master
Disbursement Agreement, dated as of October 19, 2009 (the “Existing Agreement”,
and as amended hereby, and as further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Disbursement
Agreement”), among the Company, the Bank Agent and the Disbursement
Agent.  Capitalized terms used but not otherwise defined herein shall have the
meanings given in the Disbursement Agreement.


B.           2020 Notes.  The Company, Wynn Las Vegas Capital Corp., a Nevada
corporation (together with the Company, the “Issuers”), U.S. Bank National
Association, in its capacity as indenture trustee, and certain other signatories
thereto have entered into that certain Indenture (as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“2020 Notes Indenture”), dated as of the date hereof, pertaining to the 7 7/8%
First Mortgage Notes due 2020 issued by the Issuers in the aggregate principal
amount of $382,010,000 (together with any other notes issued from time to time
under the 2020 Notes Indenture, the “2020 Notes”), which 2020 Notes Indenture
constitutes a “Permitted Additional Senior Secured Debt Agreement” under the
Intercreditor Agreement.


C.           Amendment.  The undersigned desire to amend the Disbursement
Agreement in connection with the issuance of the 2020 Notes.


Agreement


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agree as follows:

 
 

--------------------------------------------------------------------------------

 

1.           AMENDMENTS.
 
  a.           Section 5.14.1 of the Existing Agreement is hereby amended by
deleting the words “Loans, the 2014 Notes and the Senior Secured Notes in
accordance with the Bank Credit Agreement, the 2014 Notes Indenture and the
Senior Secured Notes Indenture”, where such words appear therein, and replacing
them with the following:
 
“Loans, the 2014 Notes, the Senior Secured Notes and the 2020 Notes in
accordance with the Bank Credit Agreement, the 2014 Notes Indenture, the Senior
Secured Notes Indenture and the 2020 Notes Indenture”.
 
   b.           Section 7.1.1 of the Existing Agreement is hereby amended by
deleting Section 7.1.1 thereof in its entirety and replacing it with the
following:
 
“7.1.1 Other Financing Documents.  The occurrence of an “Event of Default” under
and as defined in the (a) Bank Credit Agreement, (b) 2014 Notes Indenture, (c)
Senior Secured Notes Indenture or (d) 2020 Notes Indenture.”


   c.             Section 7.2 of the Existing Agreement is hereby amended by
deleting the last sentence of the last paragraph thereof and replacing it with
the following:
 
“Any cure or waiver of any “Event of Default” under the Senior Secured Notes
Indenture or the 2020 Notes Indenture that is effective under the terms of the
Senior Secured Notes Indenture or the 2020 Notes Indenture, respectively, shall
automatically cure an Event of Default under clause (c) or (d), as applicable,
of Section 7.1.1.”
 
   d.           Exhibit A to the Existing Agreement is hereby amended by
amending the following definitions contained therein as follows:
 
    i.           The definition of “Collateral Agency Agreement” is hereby
amended by inserting the words “, the 2020 Notes Indenture Trustee” immediately
after the words “Senior Secured Notes Indenture Trustee”, where such words
appear therein.
 
    ii.           The definition of “Intercreditor Agreement” is hereby amended
by inserting the words “, the 2020 Notes Indenture Trustee” immediately after
the words “the Senior Secured Notes Indenture Trustee”, where such words appear
therein.
 
    iii.           The definition of “Obligations” is hereby amended by deleting
the period at the end of such definition and replacing it with the following:
 
“; provided, however, that solely for purposes of the Intercreditor Agreement,
the term “Obligations” shall also include all such obligations and liabilities
of the Company and the other Loan Parties to the 2020 Notes Trustee, 2020
Noteholders, and any other holder of indebtedness or representative or agent on
behalf of such holders under the 2020 Notes Agreements, any Future Permitted
 

 
2

--------------------------------------------------------------------------------

 

Additional Senior Secured Debt Agreement and any Permitted Additional Junior
Secured Debt Agreement.”
 
   e.            Exhibit A to the Existing Agreement is hereby further amended
by adding the following definitions thereto in appropriate alphabetical order:
 
    i.           “Future Permitted Additional Senior Secured Debt Agreement”
means any “Permitted Additional Senior Secured Debt Agreement” (as defined in
the Intercreditor Agreement) that is entered into after April 28, 2010.
 
    ii.           “Permitted Additional Junior Secured Debt Agreement” has the
meaning given to the Intercreditor Agreement.
 
    iii.           “2020 Noteholders” means the holders of the 2020 Notes from
time to time.


    iv.           “2020 Notes” means the 7 7/8% First Mortgage Notes Due 2020
issued by the Company and Capital Corp. from time to time pursuant to the 2020
Notes Indenture and any exchange notes related thereto as contemplated by the
2020 Notes Indenture.
 
    v.           “2020 Notes Agreements” means collectively, the 2020 Notes, the
2020 Notes Indenture, the environmental indemnity agreements entered into by one
or more Loan Parties for the benefit of the 2020 Notes Indenture Trustee and
certain other indemnified parties, and the security agreement and deeds of trust
entered into by one or more Loan Parties to secure their obligations under the
2020 Notes Indenture and the 2020 Notes.
 
    vi.           “2020 Notes Indenture” means that certain Indenture, dated as
of April 28, 2010, among the Company, Capital Corp., the guarantors signatory
thereto, and the 2020 Notes Indenture Trustee, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.


    vii.           “2020 Notes Indenture Trustee” means U.S. Bank National
Association, in its capacity as the initial trustee under the 2020 Notes
Indenture, and its successors in such capacity.
 
2.           MISCELLANEOUS.  Except as set forth in this Amendment, all other
terms and provisions of the Existing Agreement remain unmodified and in full
force and effect.  This Amendment shall be governed by the laws of the State of
New York of the United States of America and shall for all purposes be governed
by and construed in accordance with the laws of such state without regard to the
conflict of law rules thereof other than Section 5-1401 of the New York General
Obligations Law.  In the event that any term or provision contained herein is
held to be invalid, void or otherwise unenforceable by any court of competent
jurisdiction, the fact that such term or provision is invalid, void or otherwise
unenforceable shall in no way affect the validity or enforceability of any other
term or provision contained herein.  This Amendment may be executed in any
number of counterparts and when signed by all of the parties hereto shall
 

 
3

--------------------------------------------------------------------------------

 

constitute a single binding agreement.  Delivery of an executed counterpart
hereof by facsimile transmission shall be effective as delivery of a manually
executed counterpart.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.
 
COMPANY:
 
WYNN LAS VEGAS, LLC,
a Nevada limited liability company
 
By:
Wynn Resorts Holdings, LLC,
 
a Nevada limited liability company,
 
its sole member
   
By:
Wynn Resorts, Limited,
   
a Nevada corporation,
   
its sole member
         
By:
/s/ Matt Maddox
 
   
Name:
Matt Maddox
 
    Title: CFO and Treasurer    

 
 

[Signature Page to Fourth Amendment to
Amended and Restated Master Disbursement Agreement]
 
 

--------------------------------------------------------------------------------

 

BANK AGENT:


DEUTSCHE BANK TRUST COMPANY AMERICAS


By:
/s/ Marguerite Sutton    
Name:
Marguerite Sutton    
Title:
Director    

 
By:
/s/ Mary Kay Coyle    
Name:
Mary Kay Coyle    
Title:
Managing Director    







DISBURSEMENT AGENT:


DEUTSCHE BANK TRUST COMPANY AMERICAS


By:
/s/ Marguerite Sutton    
Name:
Marguerite Sutton    
Title:
Director    

 
By:
/s/ Mary Kay Coyle    
Name:
Mary Kay Coyle    
Title:
Managing Director    



 
 
[Signature Page to Fourth Amendment to
Amended and Restated Master Disbursement Agreement]

--------------------------------------------------------------------------------
